Title: From James Madison to Edward Thornton, 3 July 1802
From: Madison, James
To: Thornton, Edward


Sir
Department of State July 3d. 1802.
Your favor of June 30th. found me preparing to fulfill the promise of which it reminds me on the subject of the ship Windsor. The delay has proceeded from other demands which fell on the attention of the attorney General, and from the necessity of some additional enquiries within the Treasury Department.
It appears that before the order for the departure of this vessel could be carried into execution, certain repairs were absolutely necessary to fit her for sea; that before the repairs were compleated, the preliminaries of peace took place; that the vessel was sold, but being refused the necessary papers of clearance, was at the date of the last information still within the United States.

In this posture of the case, it is considered by the President that the Government of the United States is not obliged farther to interfere. In ordering the vessel to depart the most was done that could be expected; and the delay for repairs, in consequence of which the chance of recapture was lost, having been necessary, the case is the same as if no such delay had taken place, and the peace had inte[r]posed immediately on the arrival of the vessel in our ports. Whatever question therefore may now remain seems to be a question between those who owned and those who seized the vessel, in deciding which the sale can be no obstacle, inasmuch, as being contrary to the Treaty of 1794. it is to be regarded a mere nullity. With sentiments of great respect &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   In transmitting this letter to Lord Hawkesbury, Thornton commented, “It is for Your Lord⟨ship⟩ to judge, how far these pretended repairs will tend to relieve the United States from the cha⟨rge⟩ of neglecting to enforce the stipulations of the Treaty of Amity, and from the responsibility they incur to make a proper satisfaction to the original proprietors” (Thornton to Hawkesbury, 6 July 1802 [PRO: Foreign Office, ser. 5, 35:279]).


